In an action for specific performance of a contract for the sale of real property, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), entered August 30, 1991, which, inter alia, denied its motion to hold the defendant in contempt of a judgment of the same court dated November 17, 1987, compelling the defendant to convey certain parcels of real estate to the plaintiff "free from all encumbrances”.
Ordered that the order is affirmed, with costs.
*300The plaintiff concedes that at the time of closing, it was aware that the property the defendant was conveying to it was being leased and that it was therefore not free of all encumbrances. Because the plaintiff nonetheless agreed to close on the property and accept the deed, despite his knowledge that the parcels were not free from all encumbrances, we find no merit to the motion to hold the defendant in contempt (see, Thompson v Thompson, 197 App Div 228; Matter of Cole v Cole, 147 Misc 2d 297, 300).
We have reviewed the plaintiff’s remaining contentions and conclude that they are without merit. Mangano, P. J., Rosenblatt, Lawrence and Joy, JJ., concur.